Title: Donald Fraser to Thomas Jefferson, 24 September 1813
From: Fraser, Donald
To: Jefferson, Thomas


          Venerable Sir— New York Septr 24th 1813.
          Being advanced in Years (63) I find my former profession, of a Teacher, rather irksome—Hence, I am desirous of obtaining the appointment a Chaplain to one of the Brigades of the U. States Army—My son Donald Fraser Junr now at “Fort George” writes me that a Chaplain is Chaplain’s office is now vacant in the first Brigade of Infantry—My Son was a great favorite of the late Genl Pike, to whom he was Aide camp, & is now in the family of
			 Genl Boyde,
          I was not bred a regular Clergymen, But have in the Years 1775 & 6, Preached occasionally, in New England, when a Teacher there—I humbly conceive, that I am qualifyed to compose, & to Deliver a Practical & moral Discourse tho’ not a Theological or Doctrinal Sermon—My moral character, thank God, is I trust, irreproachable.
          I have been informed, that Some persons have been appointed to the office of Chaplain, who were not clergy men; Indeed, I know two Such in the Navy—I am Sorry to intrude upon your time, in Your retirement: After a Summer’s-day of arduous exertions in the cause of your country—Permit me to request Your
			 having the goodness to write a few lines to the Secretary of State, in my behalf—As a line from you will, as it
			 ought, have great weight with him.
			 I have had the honor, of being once or twice in company with Genl Armstrong—: He knows my character—
          That the Unerring Ruler of the Universe may preserve your life, in health & much Domestic happiness for 15 or 20 Years longer in the full use of your mental faculties—Is, the Sincere wish of one, whom You have repeatedly favoured—& is, with gratitude & great respect Sir, your humble Servant.
          Donald Fraser
              Senr
        